Title: To Thomas Jefferson from Overton Carr, 27 March 1804
From: Carr, Overton
To: Jefferson, Thomas


          
            Dr Sir, 
            March 27th 1804
          
          This will be presented to You by my Son who is desirous of obtaining a birth in the Navy and whose views permit me to hope you will promote by speaking to the Secretary in his behalf. He has been well educated, and having served a regular apprenticeship in a Merchants Compting House in Baltimore, is capable of transacting any Business in that line; but such is the difficulty of getting into Business particularly to one who has no Capital to begin with & so utterly is it out of my power to advance Him one, even ever so small, as to induce Him to try to get into the Navy, as the best prospect which at present presents itself, of enabling him to earn a livelihood—In Baltimore it is true He can get credit for any amount of Goods He might choose to take, but never can think of setting out in Business entirely on a borrowed Capital, when if any accident shoul’d befal Him on any loss he sustained, He has not a Shilling with which to make it good. This being his situation, I will make no apology for thus recommending Him to your friendly Protection being convinced, that shoul’d it be in your power to assist Him, you will do so, & if it shoul’d not I shall rest perfectly satisfied—a most painful complaint (the Rheumatism in my Head) has confined me to the House for almost four Months & prevented me from paying my respects occasionally to yourself & Family during the Winter which both duty & inclination prompted me to do. With sincere wishes for your prosperity & happiness I am Dr Sir yr obliged H Servt
          
            Overton Carr 
          
         